     Case 1:20-cv-00343 Document 20 Filed 03/26/21 Page 1 of 2 PageID #: 138



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

DWAYNE BACON,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00343

C. MARUKA, ET AL.,

       Defendants.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

December 1, 2020, in which he recommended that the court dismiss

plaintiff’s amended complaint (ECF No. 6) without prejudice,

deny as moot plaintiff’s letter-form motion to voluntarily

dismiss (ECF No. 4), and remove this matter from

the court’s docket.       (ECF No. 17.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file objections to the PF&R.           The failure of any party

to file such objections within the time allowed constitutes a

waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).             Plaintiff
    Case 1:20-cv-00343 Document 20 Filed 03/26/21 Page 2 of 2 PageID #: 139



failed to file objections to the PF&R within the required time

period. 1    Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Aboulhosn as follows:

      1. Plaintiff’s amended complaint (ECF No. 6) is DISMISSED

            without prejudice;

      2. Plaintiff’s letter-form motion to voluntarily dismiss

            (ECF No. 4) is DENIED as moot; and

      3. The Clerk is directed to remove this case from the

            court’s active docket.

      The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

      IT IS SO ORDERED this 26th day of March, 2021.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge




1 On January 15, 2021, plaintiff, acting pro se, filed a motion
seeking an extension of time to file objections to the PF&R. On
February 19, 2021, the court granted plaintiff’s motion and gave
him until March 15, 2021, to file objections. To date,
plaintiff has not filed objections.
                                2
